Title: From Benjamin Franklin to Arthur Lee: Two Letters, 13 March 1779
From: Franklin, Benjamin
To: Lee, Arthur


I.
Sir
Passy March 13. 1779
A severe Fit of the Gout, with too much Business at the same time necessary to be done, have prevented till now my answering yours of the 21st past.
I did not imagine there would have been any Difference of Sentiment between us concerning the Propriety of returning to me the Papers which you have at various times taken from this House. Where several Persons join’d in the same Commission are to act upon Papers, it seems necessary that they should be lodg’d in one Place where all the Parties may be sure of finding them, & under the Care of one Person who should be accountable for them. And if there were not some particular Reasons to influence another Choice, I should suppose the first Person named in the Commission might with great Proprety take charge of them. I am sure that if you had been that Person I should have made no Objection to it.— Mr Adams having a Room more convenient & more private than mine, and in which he lodg’d, I approv’d of his keeping the Papers: He has voluntarily return’d me all he had, without asking; and I thought Asking was only necessary to obtain the rest from you; for the whole Business which before was transacted by us jointly, being now devolved on me, and as there must be frequent Occasion to look back on Letters receiv’d, Memorials deliver’d, Accounts given in, Contracts made, &c. &c. which if I cannot have the Opportunity of doing, I must be frequently at a Loss in future Transactions, I did not imagine I should have any Difficulty in obtaining them, nor had I the least Idea that my Asking for them would occasion any Dispute.
I suppose that the Papers Mr Deane mentions to have taken and secur’d, were those only that related to his separate commercial Transactions for the Publick before his Appointment with us in the political Commission. If he took away any of the Papers we were jointly concern’d in, I conceive he was wrong in doing so, and that his doing wrong would not justify the rest of us in following his Example. I can have no Desire to deprive you of any Paper that may be of Use to you in answering Mr. Deane’s Accusations, having no Concern in them nor Interest in Supporting them. On the contrary, if any Papers remaining in my hands can be of such Use to you, you are welcome to have authenticated Copies of them, (which shall on request be made out for you), as well as of any others “evidencing our joint Transactions” which you may desire.— On the whole it seems to me that this Matter may be reasonably settled, by your keeping if you please all those Originals of which there are Duplicates at Passy; retaining for a time such of the rest as you desire to copy, which Copies being compar’d by us with the Originals may be authenticated by our joint Signatures; and returning immediately all the others; docketed & catalogu’d as you please, so as that you may know what & where they are, & call for a Copy of any of them you may hereafter have Occasion for, wch shall always be given you.—
If these Propositions are agreed to, the Affair may soon be settled; if not I must wait the Orders of Congress; and in the mean time do as well as I can with their Business, which I think must often suffer by my want of the Knowledge those Papers might occasionally furnish me with. I have the honour to be, with great Respect, &c.—
Hon Ar. Lee Esqr
 
Notation: A. Lee. March 13. 1779
 
II.
Sir,
Passy March 13. 1779.
Finding by a Note of yours on the Back of Mr Williams’s Accounts, dated October 6. but which I never saw ’till lately by Accident, expressing that you are “perfectly satisfyed from his own Accounts that Mr. Williams has now, and has long had in his hands upwards of an hundred thousand Livres belonging to the Publick, which have not been employed in the Publick Use. &ca—” I have resolved to have those Accounts carefully examined by impartial Persons skilled in such Business; and if you have any other Objection to them than what appears in your Note, or any other Reasons than what appears upon the Face of his Accounts, for believing such a Sum in Mr Williams’s Hands I beg you will furnish me with them, that I may communicate them to the Examiners. I wish Justice to be done and that you had shewn your Note either to Mr Adams or me when you made it; the Matter would not have been so long neglected. The Money if due ought to be recover’d immediately.

I have the honor to be, Sir, Your most obedient & most humble Servant.
B Franklin
Honble: Ar. Lee Esqr.

P.S. The Persons I have requested to examine the Accounts are the American Merchants now at Nantes, with our Deputed Commercial Agent, Mr. Schweighauser.

 
Endorsed: March 13. 1779
Notation: Dr. Franklin
